Bullard, J.,

delivered the opinion of the court.
This case was before the court at a former term on an exception, and was remanded for trial upon the merits. See 4 Louisiana Reports, 397.
The answer of the defendant contested the validity of the proceeding had in execution of the judgment of Wartelle & Co. against him, which led to the sale of the debt now in controversy, on various gvounds. The opinion we have formed upon another ground of defence set up, renders it unnecessary to examine these alleged informalities in the proceedings. The defendant alleges that the plaintiff interfered in the sale and proceedings which preceded it, and represented the claim of Dugat against him as of no value, and denied its justice, and that in consequence of his conduct no fair appraisement could be or was made; that it was cried off at a price much below its value, and purchased by one Mayfield who was acting for the plaintiff himself.
. The facts proved on the trial are, that Eastin stated to the appraisers that he owed Dugat nothing, and that the claim which, was for three hundred and fifty dollars was appraised at one dollar. After the sheriff’s sale judgment was rendered against him for that amount, and he then acknowledged that he did ow.e the money. Eastin furnished May-field the money to pay for (he claim, and it was sold for sixty-two dollars, and soon after transferred by Mayfield to Eastin. At the sale he took aside a bidder and upbraided him for bidding for the claim contrary to his interest.
Eastin certainly knew whether he was indebted to the defendant or not, and we are warranted in concluding, from his subsequent acknowledgment, that the amount was justly due; and from his conduct .at the sale, that he wilfully misrepresented the state of the case to the appraisers, with a view to gain an unfair advantage of'the defendant. We are of opinion that he ought not to profit by his own wrong, nor derive any advantage from a sacrifice, which he sought to inflict on his adversary. Ex turpi causa non oritur actio.
But a purchaSer, even in his own wrong, is, in equity, enti-tied to be allowed credit for the sum ue actually tEáieandpuí chase are annui-led as to him.
But in equity the plaintiff is entitled to a credit on the judgment for sixty-two dollars, which was paid by him in discharge of the judgment against Dugat. As this was not demanded in the court below we cannot reverse the judgment on that account, but by consent of parties amend it in , that particular.
It is, therefore, ordered, adjudged and .decreed, that the . , i aTa judgment of the District Court be affirmed with costs, but that the sum of sixty-two dollars be credited on the judgment of Dugat vs. Eastin, as paid on the 23d-of November, ° 1 1830.